Name: Commission Delegated Regulation (EU) 2017/118 of 5 September 2016 establishing fisheries conservation measures for the protection of the marine environment in the North Sea
 Type: Delegated Regulation
 Subject Matter: natural environment;  fisheries;  Europe
 Date Published: nan

 25.1.2017 EN Official Journal of the European Union L 19/10 COMMISSION DELEGATED REGULATION (EU) 2017/118 of 5 September 2016 establishing fisheries conservation measures for the protection of the marine environment in the North Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 11(2) thereof, Whereas: (1) Pursuant to Article 11 of Regulation (EU) No 1380/2013, fisheries conservation measures may be adopted that are necessary for the purpose of complying with their obligations under Union environmental legislation, including Article 6 of Council Directive 92/43/EEC (2) and Article 13(4) of Directive 2008/56/EC of the European Parliament and of the Council (3). (2) Article 6 of Directive 92/43/EEC requires Member States to establish the necessary conservation measures for Special Areas of Conservation that correspond to the ecological requirements of natural habitat types and species present on the sites. It also requires Member States to take appropriate steps to avoid, in the special areas of conservation, the deterioration of natural habitats and the habitats of species as well as significant disturbance of the species for which the areas have been designated. (3) Pursuant to Article 13(4) of Directive 2008/56/EC Member States are to adopt programmes of measures, including spatial protection measures that contribute to coherent and representative networks of marine protected areas, and adequately cover the diversity of the constituent ecosystems, such as special areas of conservation pursuant to the Habitats Directive, special protection areas pursuant to the Birds Directive (4), and marine protected areas as agreed by the Community or Member States concerned in the framework of international or regional agreements to which they are parties. (4) Denmark considered that, for the purpose of complying with Article 6 of Directive 92/43/EEC, conservation measures needed to be adopted in certain areas under its sovereignty in the Kattegat, North Sea. If necessary fisheries conservation measures affect the fishery of other Member States, the Member States may submit these measures in joint recommendations to the Commission. (5) Denmark, Germany and Sweden have a direct management interest in the fishery to be affected by such measures. In accordance with Article 11(3) of Regulation (EU) No 1380/2013, Denmark provided Germany with relevant information on the measures required, including their rationale, scientific evidence in support and details on their practical implementation and enforcement. (6) On 13 March 2015, having consulted the North Sea Advisory Council, Denmark, Germany and Sweden submitted to the Commission two joint recommendations for fisheries conservation measures to protect reef structures in three Danish Natura 2000 sites in the Kattegat, North Sea and seven sites in the Baltic. They comprise the prohibition of fishing activities with mobile bottom contacting gear in reef (habitat type 1170) zones and the prohibition of all fishing activities in bubbling reef (under habitat type 1180) zones. (7) The Scientific, Technical and Economic Committee for Fisheries (STECF) (5) stated in its scientific advice of 17 April 2015 that the conservation objectives within the Special Areas of Conservation referred to in the joint recommendations could not be fully achieved without appropriate measures to prevent fishing activity in the areas. (8) STECF identified some concerns as regards the control and enforcement of the conservation measures and considered that additional control measures may be appropriate. In accordance with Article 5 of Council Regulation (EC) No 1224/2009 (6). Member States are required to adopt appropriate measures, allocate adequate resources and set up the structures necessary for ensuring control, inspection and enforcement of activities carried out within the scope of the common fisheries policy (CFP). This may include measures such as the requirement of submitting vessels monitoring systems (VMS) positions with increased frequency by all vessels concerned or identifying the areas as high risk in the national control system based on risk management, addressing the concerns of STECF. (9) On 25 June 2015, the Commission adopted Delegated Regulation (EU) 2015/1778 (7) in order to establish fisheries conservation measures for the protection of the relevant reef zones in the Baltic Sea and the Kattegat. (10) Delegated Regulation (EU) 2015/1778 provided for the prohibition to fish with mobile bottom contacting gear in the relevant reefs areas in the Baltic Sea and the Kattegat, since such fishing has a negative impact on reef habitats and affects both the reef structures and the biodiversity found at the reefs. (11) Furthermore that Regulation prohibited all fishing activity in the relevant bubbling reef areas in the Kattegat since bubbling reefs are especially fragile structures and any physical impact is a threat to their conservation status. (12) It was appropriate to ensure the assessment of the measures established by that Regulation, in particular as regards the control of compliance with fishing prohibitions. (13) Sweden now considers that, for the purpose of complying with Article 6 of Directive 92/43/EEC and Article 13(4) of Directive 2008/56/EC, conservation measures need to be adopted in certain areas under its sovereignty and jurisdiction in the Skagerrak, North Sea. (14) Denmark, Germany and Sweden have a direct management interest in the fishery to be affected by such measures. In accordance with Article 11(3) of Regulation (EU) No 1380/2013, Sweden provided Denmark and Germany with relevant information on the measures required, including their rationale, scientific evidence in support and details on their practical implementation and enforcement. (15) On 10 June 2016, having consulted the North Sea Advisory Council, Denmark, Germany and Sweden submitted to the Commission a further joint recommendation for fisheries conservation measures to protect reef structures, pockmarks and sea-pen and burrowing megafauna communities in the Bratten area located in the Skagerrak. The measures would prohibit fishing activities in a number of zones. (16) In Bratten, it is necessary to prohibit all fishing activities in the relevant reef areas, considering the increased difficulty in controlling fishing activities and minimal pelagic fishery. (17) To ensure appropriate control of fishing activities in the marine protected area Bratten, all fishing vessels should be fitted with and maintain in operation an automatic identification system (AIS) during their stay in Bratten, creating an alert zone around the closed areas. (18) STECF (8) states in its scientific advice of 8 July 2016 that the proposed conservation objectives in Bratten MPA, where reefs, pockmarks and threatened species are present, cannot be fully achieved without appropriate measures to prevent fishing activity in the areas. (19) However, STECF notes that the proposed boundaries of the no-take zones are positioned very close to the reefs and do not encompass a buffer zone defined in accordance with ICES Guidelines. STECF considers that buffer zones are useful for conservation purposes and controllability, while corridors defined in the proposal appear really small. In addition, very few sensible habitats take place in area 14 whose closure, approved by all stakeholders, is mainly justified by a precautionary approach to avoid a future increase of the fishing pressure on deep sea floors. (20) Following the new joint recommendation submitted on 10 June 2016, it is appropriate to repeal Delegated Regulation (EU) 2015/1778 and to rearrange the relevant conservation measures by sea basin into two different legal instruments. (21) This Regulation should only apply to the North Sea and comprise the conservation measures currently applicable in the Kattegat and those suggested for the Bratten area in the joint recommendation of 10 June 2016. (22) The conservation measures currently applicable in the Baltic Sea should be included in a separate new Regulation. (23) The fisheries conservation measures established by this Regulation are without prejudice to any other existing or future management measures aiming at the conservation of the sites concerned, including fisheries conservation measures, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes fisheries conservation measures necessary for compliance with obligations under Article 6 of Directive 92/43/EEC and Article 13(4) of Directive 2008/56/EC. 2. This Regulation applies to fishing vessels in the North Sea. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply in addition to those laid down in Article 4 of Regulation (EU) No 1380/2013, Article 4 of Regulation (EC) No 1224/2009 and Article 2 of Commission Implementing Regulation (EU) No 404/2011 (9): (a) bottom contacting gear means any of the following gears: bottom trawl, beam trawl, bottom otter trawl, otter twin trawl, bottom pair trawl, nephrops trawl, shrimp trawl, seine net, Danish anchor seine, Scottish seine, boat or vessel seine and dredge; (b) Areas 1 mean the geographical areas enclosed by sequentially joining with rhumb lines the positions listed in Annex I to this Regulation, which shall be measured according to the WGS84 coordinate system; (c) Areas 2 mean the geographical areas enclosed by sequentially joining with rhumb lines the positions listed in Annex II to this Regulation, which shall be measured according to the WGS84 coordinate system. (d) Bratten means the geographical area enclosed by sequentially joining with rhumb lines the positions listed in Annex III to this Regulation, which shall be measured according to the WGS84 coordinate system. (e) Member States concerned means Denmark, Germany and Sweden. Article 3 Fishing prohibition 1. It shall be prohibited to carry out any fishing activity with bottom contacting gears in Areas 1. Fishing vessels carrying on board any bottom contacting gear may carry out fishing activities in Areas 1 with gears other than those gears provided that the bottom contacting gears be lashed and stowed in accordance with the conditions laid down in Article 47 of Regulation (EC) No 1224/2009. 2. It shall be prohibited to carry out any fishing activity in Areas 2. Article 4 Transit 1. Fishing vessels carrying on board any bottom contacting gear may transit across Areas 1, provided that the bottom contacting gears be lashed and stowed in accordance with the conditions laid down in Article 47 of Regulation (EC) No 1224/2009. 2. Fishing vessels may transit across Areas 2, provided that any gear carried on board be lashed and stowed in accordance with the conditions laid down in Article 47 of Regulation (EC) No 1224/2009. Article 5 Automatic identification system All fishing vessels present in Bratten shall be fitted with and maintain in operation an automatic identification system (AIS) which meets the performance standards set out in Article 10(1) of Regulation (EC) No 1224/2009. Article 6 Review 1. Member States concerned shall assess the implementation of the measures set out in Article 3 and 4 by 30 June 2017, including the control of compliance with the fishing prohibitions applicable in: (a) Areas 1 and (b) the following Areas 2: (i) Herthas Flak bubbling reef zone and (ii) LÃ ¦sÃ ¸ Trindel & TÃ ¸nneberg Banke bubbling reef zone 2. Member States concerned shall submit a summary report of the review to the Commission by 31 July 2017. Article 7 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (3) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for community action in the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19). (4) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (5) http://stecf.jrc.ec.europa.eu/documents/43805/991908/STECF-PLEN-15-01_JRCxxx.pdf (6) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (7) Commission Delegated Regulation (EU) 2015/1778 of 25 June 2015 establishing fisheries conservation measures to protect reef zones in waters under the sovereignty of Denmark in the Baltic Sea and Kattegat (OJ L 259, 6.10.2015, p. 5). (8) https://stecf.jrc.ec.europa.eu/documents/43805/1471816/2016-07_STECF+PLEN+16-02_JRCxxx.pdf (9) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). ANNEX I Coordinates of Areas 1 1. Herthas Flak Point Latitude N Longitude E 1S 57 °39.422 ² 10 °49.118 ² 2S 57 °39.508 ² 10 °49.602 ² 3S 57 °39.476 ² 10 °49.672 ² 4S 57 °39.680 ² 10 °50.132 ² 5S 57 °39.312 ² 10 °50.813 ² 6S 57 °39.301 ² 10 °51.290 ² 7S 57 °38.793 ² 10 °52.365 ² 8S 57 °38.334 ² 10 °53.201 ² 9S 57 °38.150 ² 10 °52.931 ² 10S 57 °38.253 ² 10 °52.640 ² 11S 57 °37.897 ² 10 °51.936 ² 12S 57 °38.284 ² 10 °51.115 ² 13S 57 °38.253 ² 10 °50.952 ² 14S 57 °38.631 ² 10 °50.129 ² 15S 57 °39.142 ² 10 °49.201 ² 16S 57 °39.301 ² 10 °49.052 ² 17S 57 °39.422 ² 10 °49.118 ² 2. LÃ ¦sÃ ¸ Trindel & TÃ ¸nneberg Banke Point Latitude N Longitude E 1S 57 °25.045 ² 11 °06.757 ² 2S 57 °26.362 ² 11 °06.858 ² 3S 57 °27.224 ² 11 °09.239 ² 4S 57 °26.934 ² 11 °10.026 ² 5S 57 °27.611 ² 11 °10.938 ² 6S 57 °28.053 ² 11 °11.000 ² 7S 57 °28.184 ² 11 °11.547 ² 8S 57 °28.064 ² 11 °11.808 ² 9S 57 °28.843 ² 11 °13.844 ² 10S 57 °29.158 ² 11 °15.252 ² 11S 57 °29.164 ² 11 °16.861 ² 12S 57 °29.017 ² 11 °17.266 ² 13S 57 °29.080 ² 11 °17.597 ² 14S 57 °28.729 ² 11 °18.494 ² 15S 57 °28.486 ² 11 °18.037 ² 16S 57 °28.258 ² 11 °18.269 ² 17S 57 °27.950 ² 11 °18.239 ² 18S 57 °27.686 ² 11 °18.665 ² 19S 57 °27.577 ² 11 °18.691 ² 20S 57 °27.525 ² 11 °18.808 ² 21S 57 °27.452 ² 11 °18.837 ² 22S 57 °27.359 ² 11 °18.818 ² 23S 57 °26.793 ² 11 °17.929 ² 24S 57 °27.984 ² 11 °15.500 ² 25S 57 °27.676 ² 11 °14.758 ² 26S 57 °25.998 ² 11 °17.309 ² 27S 57 °25.946 ² 11 °17.488 ² 28S 57 °26.028 ² 11 °17.555 ² 29S 57 °26.060 ² 11 °17.819 ² 30S 57 °26.011 ² 11 °18.360 ² 31S 57 °25.874 ² 11 °18.666 ² 32S 57 °25.683 ² 11 °18.646 ² 33S 57 °25.417 ² 11 °18.524 ² 34S 57 °25.377 ² 11 °18.408 ² 35S 57 °25.330 ² 11 °18.039 ² 36S 57 °25.175 ² 11 °17.481 ² 37S 57 °24.928 11 °17.579 ² 38S 57 °24.828 ² 11 °17.366 ² 39S 57 °24.891 ² 11 °17.049 ² 40S 57 °25.128 ² 11 °17.118 ² 41S 57 °25.249 ² 11 °16.721 ² 42S 57 °25.211 ² 11 °16.592 ² 43S 57 °25.265 ² 11 °16.162 ² 44S 57 °25.170 ² 11 °15.843 ² 45S 57 °25.245 ² 11 °15.562 ² 46S 57 °25.208 ² 11 °15.435 ² 47S 57 °25.278 ² 11 °15.083 ² 48S 57 °25.462 ² 11 °15.059 ² 49S 57 °25.517 ² 11 °15.007 ² 50S 57 °25.441 ² 11 °14.613 ² 51S 57 °25.610 ² 11 °14.340 ² 52S 57 °25.630 ² 11 °14.119 ² 53S 57 °25.629 ² 11 °13.827 ² 54S 57 °25.738 ² 11 °13.658 ² 55S 57 °25.610 ² 11 °13.392 ² 56S 57 °25.625 ² 11 °13.176 ² 57S 57 °25.933 ² 11 °12.379 ² 58S 57 °25.846 ² 11 °11.959 ² 59S 57 °25.482 ² 11 °12.956 ² 60S 57 °25.389 ² 11 °13.083 ² 61S 57 °25.221 ² 11 °13.212 ² 62S 57 °25.134 ² 11 °13.221 ² 63S 57 °25.031 ² 11 °13.077 ² 64S 57 °25.075 ² 11 °12.751 ² 65S 57 °24.817 ² 11 °12.907 ² 66S 57 °24.747 ² 11 °12.862 ² 67S 57 °24.616 ² 11 °13.229 ² 68S 57 °24.549 ² 11 °13.240 ² 69S 57 °24.347 ² 11 °13.093 ² 70S 57 °24.256 ² 11 °13.288 ² 71S 57 °24.145 ² 11 °13.306 ² 72S 57 °24.051 ² 11 °13.138 ² 73S 57 °23.818 ² 11 °13.360 ² 74S 57 °23.649 ² 11 °13.280 ² 75S 57 °23.553 ² 11 °13.260 ² 76S 57 °23.432 ² 11 °13.088 ² 77S 57 °23.416 ² 11 °12.861 ² 78S 57 °23.984 ² 11 °09.081 ² 79S 57 °25.045 ² 11 °06.757 ² 3. Lysegrund Point Latitude N Longitude E 1S 56 °19.367 ² 11 °46.017 ² 2S 56 °18.794 ² 11 °48.153 ² 3S 56 °17.625 ² 11 °48.541 ² 4S 56 °17.424 ² 11 °48.117 ² 5S 56 °17.864 ² 11 °47.554 ² 6S 56 °17.828 ² 11 °47.265 ² 7S 56 °17.552 ² 11 °47.523 ² 8S 56 °17.316 ² 11 °47.305 ² 9S 56 °17.134 ² 11 °47.260 ² 10S 56 °16.787 ² 11 °46.753 ² 11S 56 °16.462 ² 11 °46.085 ² 12S 56 °16.455 ² 11 °43.620 ² 13S 56 °17.354 ² 11 °42.671 ² 14S 56 °18.492 ² 11 °42.689 ² 15S 56 °18.950 ² 11 °41.823 ² 16S 56 °19.263 ² 11 °41.870 ² 17S 56 °19.802 ² 11 °40.939 ² 18S 56 °19.989 ² 11 °41.516 ² 19S 56 °18.967 ² 11 °43.600 ² 20S 56 °19.460 ² 11 °44.951 ² 21S 56 °19.367 ² 11 °46.017 ² ANNEX II Coordinates of Areas 2 1. Herthas Flak bubbling reef zone Point Latitude N Longitude E 1B 57 °38.334 ² 10 °53.201 ² 2B 57 °38.15 ² 10 °52.931 ² 3B 57 °38.253 ² 10 °52.64 ² 4B 57 °38.237 ² 10 °52.15 ² 5B 57 °38.32 ² 10 °51.974 ² 6B 57 °38.632 ² 10 °51.82 ² 7B 57 °38.839 ² 10 °52.261 ² 8B 57 °38.794 ² 10 °52.36 ² 9B 57 °38.334 ² 10 °53.201 ² 2. LÃ ¦sÃ ¸ Trindel & TÃ ¸nneberg Banke bubbling reef zone Point Latitude N Longitude E 1B 57 °27.496 ² 11 °15.033 ² 2B 57 °25.988 ² 11 °17.323 ² 3B 57 °25.946 ² 11 °17.488 ² 4B 57 °25.417 ² 11 °18.524 ² 5B 57 °25.377 ² 11 °18.408 ² 6B 57 °25.346 ² 11 °18.172 ² 7B 57 °25.330 ² 11 °18.039 ² 8B 57 °25.175 ² 11 °17.481 ² 9B 57 °24.928 ² 11 °17.579 ² 10B 57 °24.828 ² 11 °17.366 ² 11B 57 °24.891 ² 11 °17.049 ² 12B 57 °25.128 ² 11 °17.118 ² 13B 57 °25.249 ² 11 °16.721 ² 14B 57 °25.211 ² 11 °16.592 ² 15B 57 °25.263 ² 11 °16.177 ² 16B 57 °25.170 ² 11 °15.843 ² 17B 57 °25.240 ² 11 °15.549 ² 18B 57 °26.861 ² 11 °15.517 ² 19B 57 °26.883 ² 11 °14.998 ² 20B 57 °27.496 ² 11 °15.033 ² 3. BRATTEN 1 Point Latitude N Longitude E Latitude N Longitude E 1.1 58.54797 10.61234 58 °32.87790 ² 10 °36.74060 ² 1.2 58.54242 10.59708 58 °32.54500 ² 10 °35.82450 ² 1.3 58.57086 10.57829 58 °34.25170 ² 10 °34.69750 ² 1.4 58.57113 10.58584 58 °34.26810 ² 10 °35.15060 ² 4. BRATTEN 2 Point Latitude N Longitude E Latitude N Longitude E 2.1 58.58333 10.70000 58 °35.00000 ² 10 °42.00000 ² 2.2 58.56370 10.70000 58 °33.82200 ² 10 °42.00000 ² 2.3 58.56834 10.68500 58 °34.10000 ² 10 °41.10000 ² 2.4 58.58333 10.67333 58 °35.00000 ² 10 °40.40000 ² 5. BRATTEN 3 Point Latitude N Longitude E Latitude N Longitude E 3.1 58.55448 10.66622 58 °33.26910 ² 10 °39.97320 ² 3.2 58.53817 10.65876 58 °32.29020 ² 10 °39.52570 ² 3.3 58.56064 10.62589 58 °33.63840 ² 10 °37.55310 ² 3.4 58.58333 10.60196 58 °35.00000 ² 10 °36.11730 ² 3.5 58.58333 10.64007 58 °35.00000 ² 10 °38.40390 ² 6. BRATTEN 4 Point Latitude N Longitude E Latitude N Longitude E 4.1 58.41829 10.56322 58 °25.09750 ² 10 °33.79350 ² 4.2 58.44104 10.54711 58 °26.46240 ² 10 °32.82670 ² 4.3 58.46111 10.53893 58 °27.66680 ² 10 °32.33610 ² 4.4 58.49248 10.55864 58 °29.54890 ² 10 °33.51860 ² 4.5 58.47846 10.58575 58 °28.70790 ² 10 °35.14500 ² 4.6 58.45570 10.60806 58 °27.34200 ² 10 °36.48350 ² 4.7 58.42942 10.58963 58 °25.76550 ² 10 °35.37770 ² 7. BRATTEN 5 Point Latitude N Longitude E Latitude N Longitude E 5.1 58.46216 10.62166 58 °27.72940 ² 10 °37.29940 ² 5.2 58.48256 10.59473 58 °28.95350 ² 10 °35.68400 ² 5.3 58.50248 10.58245 58 °30.14850 ² 10 °34.94690 ² 5.4 58.50213 10.61104 58 °30.12770 ² 10 °36.66250 ² 5.5 58.47972 10.63392 58 °28.78320 ² 10 °38.03540 ² 8. BRATTEN 6 Point Latitude N Longitude E Latitude N Longitude E 6.1 58.45450 10.49373 58 °27.26970 ² 10 °29.62370 ² 6.2 58.46727 10.47881 58 °28.03640 ² 10 °28.72850 ² 6.3 58.48976 10.46582 58 °29.38550 ² 10 °27.94900 ² 6.4 58.49126 10.47395 58 °29.47550 ² 10 °28.43730 ² 6.5 58.47369 10.50004 58 °28.42150 ² 10 °30.00260 ² 6.6 58.45435 10.49995 58 °27.26080 ² 10 °29.99710 ² 9. BRATTEN 7A Point Latitude N Longitude E Latitude N Longitude E 7A.1 58.42132 10.53168 58 °25.27900 ² 10 °31.90080 ² 7A.2 58.41075 10.51853 58 °24.64520 ² 10 °31.11190 ² 7A.3 58.41982 10.50999 58 °25.18910 ² 10 °30.59960 ² 7A.4 58.44487 10.51291 58 °26.69240 ² 10 °30.77450 ² 7A.5 58.45257 10.52057 58 °27.15410 ² 10 °31.23410 ² 7A.6 58.44918 10.52936 58 °26.95050 ² 10 °31.76140 ² 7A.7 58.42423 10.52271 58 °25.45370 ² 10 °31.36260 ² 10. BRATTEN 7B Point Latitude N Longitude E Latitude N Longitude E 7B.1 58.38556 10.51815 58 °23.13340 ² 10 °31.08930 ² 7B.2 58.39907 10.50486 58 °23.94410 ² 10 °30.29150 ² 7B.3 58.41075 10.51853 58 °24.64520 ² 10 °31.11190 ² 7B.4 58.42132 10.53168 58 °25.27900 ² 10 °31.90080 ² 7B.5 58.41613 10.54764 58 °24.96810 ² 10 °32.85830 ² 7B.6 58.38776 10.53394 58 °23.26560 ² 10 °32.03650 ² 11. BRATTEN 7C Point Latitude N Longitude E Latitude N Longitude E 7C.1 58.32839 10.44780 58 °19.70320 ² 10 °26.86790 ² 7C.2 58.33196 10.43976 58 °19.91750 ² 10 °26.38560 ² 7C.3 58.34390 10.44579 58 °20.63390 ² 10 °26.74760 ² 7C.4 58.36412 10.46309 58 °21.84690 ² 10 °27.78530 ² 7C.5 58.39907 10.50486 58 °23.94410 ² 10 °30.29150 ² 7C.6 58.38556 10.51815 58 °23.13340 ² 10 °31.08930 ² 7C.7 58.38172 10.50243 58 °22.90310 ² 10 °30.14580 ² 7C.8 58.34934 10.46503 58 °20.96020 ² 10 °27.90180 ² 7C.9 58.33436 10.45233 58 °20.06130 ² 10 °27.13950 ² 12. BRATTEN 7D Point Latitude N Longitude E Latitude N Longitude E 7D.1 58.32839 10.44780 58 °19.70320 ² 10 °26.86790 ² 7D.2 58.30802 10.43235 58 °18.48120 ² 10 °25.94100 ² 7D.3 58.31273 10.42636 58 °18.76400 ² 10 °25.58170 ² 7D.4 58.32300 10.43560 58 °19.38030 ² 10 °26.13580 ² 7D.5 58.33196 10.43976 58 °19.91750 ² 10 °26.38560 ² 13. BRATTEN 7E Point Latitude N Longitude E Latitude N Longitude E 7E.1 58.30802 10.43235 58 °18.48120 ² 10 °25.94100 ² 7E.2 58.30260 10.42276 58 °18.15610 ² 10 °25.36540 ² 7E.3 58.30642 10.41908 58 °18.38510 ² 10 °25.14470 ² 7E.4 58.31273 10.42636 58 °18.76400 ² 10 °25.58170 ² 14. BRATTEN 8 Point Latitude N Longitude E Latitude N Longitude E 8.1 58.35013 10.56697 58 °21.00780 ² 10 °34.01820 ² 8.2 58.35000 10.54678 58 °21.00000 ² 10 °32.80660 ² 8.3 58.36596 10.54941 58 °21.95780 ² 10 °32.96480 ² 8.4 58.36329 10.56736 58 °21.79740 ² 10 °34.04160 ² 15. BRATTEN 9A Point Latitude N Longitude E Latitude N Longitude E 9A.1 58.28254 10.48633 58 °16.95260 ² 10 °29.17970 ² 9A.2 58.28185 10.46037 58 °16.91100 ² 10 °27.62230 ² 9A.3 58.32814 10.47828 58 °19.68840 ² 10 °28.69670 ² 9A.4 58.32314 10.49764 58 °19.38860 ² 10 °29.85840 ² 16. BRATTEN 9B Point Latitude N Longitude E Latitude N Longitude E 9B.1 58.28254 10.49986 58 °16.95260 ² 10 °29.99170 ² 9B.2 58.30184 10.50257 58 °18.11030 ² 10 °30.15410 ² 9B.3 58.30128 10.51117 58 °18.07690 ² 10 °30.67040 ² 9B.4 58.28560 10.51374 58 °17.13590 ² 10 °30.82450 ² 17. BRATTEN 10 Point Latitude N Longitude E Latitude N Longitude E 10.1 58.40548 10.47122 58 °24.32870 ² 10 °28.27330 ² 10.2 58.39710 10.45111 58 °23.82620 ² 10 °27.06670 ² 10.3 58.41923 10.45140 58 °25.15390 ² 10 °27.08390 ² 10.4 58.43279 10.45575 58 °25.96770 ² 10 °27.34510 ² 10.5 58.41816 10.46972 58 °25.08960 ² 10 °28.18310 ² 18. BRATTEN 11 Point Latitude N Longitude E Latitude N Longitude E 11.1 58.44546 10.48585 58 °26.72760 ² 10 °29.15080 ² 11.2 58.43201 10.48224 58 °25.92060 ² 10 °28.93410 ² 11.3 58.44293 10.46981 58 °26.57590 ² 10 °28.18890 ² 11.4 58.46009 10.46709 58 °27.60540 ² 10 °28.02550 ² 19. BRATTEN 12 Point Latitude N Longitude E Latitude N Longitude E 12.1 58.31923 10.39146 58 °19.15400 ² 10 °23.48740 ² 12.2 58.33421 10.41007 58 °20.05280 ² 10 °24.60400 ² 12.3 58.32229 10.41228 58 °19.33750 ² 10 °24.73680 ² 12.4 58.30894 10.39258 58 °18.53660 ² 10 °23.55460 ² 20. BRATTEN 13 Point Latitude N Longitude E Latitude N Longitude E 13.1 58.53667 10.41500 58 °32.20000 ² 10 °24.90020 ² 13.2 58.55302 10.40684 58 °33.18120 ² 10 °24.41050 ² 13.3 58.55827 10.41840 58 °33.49610 ² 10 °25.10420 ² 13.4 58.54551 10.42903 58 °32.73030 ² 10 °25.74190 ² 21. BRATTEN 14 Point Latitude N Longitude E Latitude N Longitude E 14.1 58.26667 10.02858 58 °16.00000 ² 10 °1.71510 ² 14.2 58.51269 10.14490 58 °30.76120 ² 10 °8.69400 ² 14.3 58.53608 10.18669 58 °32.16510 ² 10 °11.20140 ² 14.4 58.46886 10.23659 58 °28.13140 ² 10 °14.19520 ² 14.5 58.31137 10.26041 58 °18.68210 ² 10 °15.62490 ² 14.6 58.26667 10.16996 58 °16.00000 ² 10 °10.19740 ² ANNEX III Coordinates of the marine protected area Bratten Point Latitude N Longitude E Latitude N Longitude E 1 NV 58.58333 10.27120 58 °35.00000 ² 10 °16.27200 ² 2 NO 58.58333 10.70000 58 °35.00000 ² 10 °42.00000 ² 3 SO 58.26667 10.70000 58 °16.00000 ² 10 °42.00000 ² 4 SV 58.26667 10.02860 58 °16.00000 ² 10 ° 1.71600 ² 5 V 58.5127 10.14490 58 °30.76200 ² 10 ° 8.69400 ²